                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-00272-MOC-DSC


 PHILIPS NORTH AMERICA LLC,                         )
                                                    )
                    Plaintiff,                      )
                                                    )
 v.                                                 )                     ORDER
                                                    )
 DALE E. DOROW et. al.,                             )
                                                    )
                  Defendants.                       )



        THIS MATTER is before the Court on Defendants’ “Motion to Compel Deposition

Testimony” (document #69) and “Motion for Protective Order” (document # 72), as well as the

parties’ briefs and exhibits.

        In their Motion to Compel, Defendants seek to depose Douglas McKnight, K.P.

Varadharaj, and Yvan Mertens.         McKnight is Plaintiff’s in- house counsel.   Varadharaj is

Plaintiff’s foreign employee. Mertens is a foreign citizen employed by a related non-party.

McKnight and Varadharaj were listed in Plaintiff’s initial disclosures as having discoverable

information. For the reasons stated in Defendants’ briefs, their Motion to Compel depositions of

McKnight and Varadharaj is granted. For the reasons stated in Plaintiff’s brief, the Motion to

Compel is denied as to Mertens.

        Plaintiff has noticed the deposition of each Defendant despite having deposed them

previously in the lead case. See 3:20-cv-21-MOC-DCK. Defendants seek to quash the deposition

notices. In its brief, Plaintiff proposes to limit the scope of depositions:




      Case 3:19-cv-00272-MOC-DSC Document 84 Filed 08/19/21 Page 1 of 2
          to address only issues that are not duplicative matters, namely:
          (i) Philips’ claims against Defendants for breach of their individual contracts
          with Philips; and
          (ii) Defendants’ individual counterclaims against Philips, which seek to
          recover damages Defendants allegedly personally suffered;
          (iii) Any new evidence or issues concerning Defendants raised by Defendants’
          expert reports served in the Lead Case, and
          (iv) Any new discovery uncovered in the related cases.

Document #77 at 2-3 (emphasis in original).       For this reason, the Motion for Protective Order is

denied.

          NOW THEREFORE IT IS HEREBY ORDERED that:

          1. Defendants’ “Motion to Compel Deposition Testimony” (document #69) is

             GRANTED IN PART and DENIED IN PART as stated above.

          2. Defendants’ “Motion for Protective Order” (document # 72) is DENIED.

          3. The Clerk is directed to send copies of this Order to counsel for the parties and to the

             Honorable Max O. Cogburn, Jr..

          SO ORDERED.


                                        Signed: August 19, 2021




      Case 3:19-cv-00272-MOC-DSC Document 84 Filed 08/19/21 Page 2 of 2
